743 So. 2d 676 (1999)
Thomas WATSON, Husband of the Deceased and Deborah Johnson, Lucius Gray, and Terral Watson, the Major Children of Thelma Watson
v.
LANE MEMORIAL HOSPITAL, Dr. Baron Williamson, and Michael Clark, C.R.N.A.
No. 99-CC-0947.
Supreme Court of Louisiana.
May 28, 1999.
*677 Granted. Judgment of the district court is vacated and set aside for reasons assigned by Judge Shortess in his dissenting opinion in the court of appeal. The clerk of the district court is ordered to give plaintiff's "petition for damages" a new docket number and to randomly re-allot it as a new suit.
CALOGERO, C.J. and JOHNSON and KNOLL, JJ., dissent.
KIMBALL, J. not on panel.